Title: Abraham Whipple to the Commissioners, 2 July 1778
From: Whipple, Abraham
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Nantes July 2d 1778
     
     The honour of your Letter bearing date the 23d June, had the pleasure of Recieving on the 30th and shall think myself happy, in a strict attention to the Agreable Contents, as these Orders afford me every Satisfaction, being such as could have wished, had the intended Cruize been left to my own Determination. It affords me the most sensible pleasure to Acquaint your Honours, that both Officer’s and Men are very attentive in getting the Ship ready, and flattered with their vigilance and attention, expect to be ready for Sea, before the last of this month.
     With regard to Arms, Cloathing &c. Mr. Schweighauser acquaints me that he has only fourteen Bales of Blankets at present on Continental Account. It being in my power to take a considerable larger Quantity without impeding the Ship either in sailing or fighting, and having understood that Mr. Jonathan Williams late Agent at Nantes has too a very large amount of Arms Military Stores would be glad that your Honours would expedite the necessary Orders if Agreable to Mr. Williams, that such Merchandize might be put on board, as would be Convenient and fitting for the Ship.
     Would earnestly sollicit with due submission to your Honours judgement, a ready attention to this Article and immediate Answer, as the Ship is Actually taking in Provisions, Water &c. and suffers by Delay in Respect to Stowing the Hold, as most Advantageous. Inclosed I transmit an exact Return of Prisoners on board my Ship as Ordered, and hope that an exchange may be facilitated on principles of mutual good.
     All Dispatches Committed to my Care, your Honours may Depend upon the most Careful attention to and with thanks for your favourable wishes in the Destined Voyage, have the honour to Remain, Gentlemen, Your most Obedt. & very hbble servt
     
      Abraham Whipple
     
     
     
      NB Expet the main Mast will be ready to put in tomorrow, which Compleats our masts.
     
    